I concur in the judgment and in the opinion of Mr. Justice Myers except that for the reasons given in my dissent in the companion case (Mar Shee v. Maryland Assur. Corp., 190 Cal. 1
[210 P. 269]) I am of the view there is ample support in the evidence for the finding herein that "Fong Wing received a bodily injury through external, violent and accidental means." In the face of this finding I do not think it can be said as matter of law "that the person who did the shooting was at the time aiming at Fong Wing."